DETAILED ACTION
In response to the Preliminary Amendments filed on March 25, 2021, claims 1, 11, and 20 are amended. Currently, claims 1-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
the recitation of “an inner catheter proximal hub 8” in instant [0048] appears to be a typographical error and should be corrected to recite --an inner catheter proximal hub 32-- since this is how the proximal hub is referenced throughout the specification.
the first recitation of “IUD” in instant [0002] should be recited as --intrauterine device (IUD)-- since this is the first recitation of the acronym so as to avoid any confusion.
Appropriate correction is required.




Claim Objections
Claim 5 is objected to because of the following informalities: the recitation of “IUD” in the claim is the first recitation of the acronym in the claims and thus, is suggested to be recited as --intrauterine device (IUD)-- so as to avoid any confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 19, the recitation of “the tearing of the everting balloon requires the use of a mechanical implement that is active when the instrument is placed through the inner balloon lumen” renders the claim indefinite because it is unclear whether the mechanical implement is a structure of the claimed system since the claim is written in such a way that it appears to be drawn to how the system is used. Specifically, the recitation only requires that the tearing requires the use of a mechanical implement that is active but does not clarify whether this mechanical implement that is active is part of the claimed system. However, as best understood from the instant disclosure, the mechanical implement is interpreted as a structure of the claimed system, see instant [0021] and [0082]-[0083]. It is suggested that the recitation may be recited as --wherein the system further comprises a mechanical implement configured to be active when the instrument is placed through the inner balloon lumen to tear the everting balloon--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman (US Pat. No. 3,500,819).
Claim 1. Silverman discloses a system for accessing a body cavity or body lumen comprising: 
an everting catheter system (Fig. 3) comprising an inner catheter (21), an outer catheter (10), and an everting balloon (see Examiner’s Fig. 1; i.e., bulbous portion expanding from position 24 to position 25), 

    PNG
    media_image1.png
    257
    209
    media_image1.png
    Greyscale

Examiner’s Fig. 1
Adapted from Fig. 1 of Silverman
wherein the inner catheter defines an inner lumen (see Examiner’s Fig. 2; i.e., lumen throughwhich an instrument introduced through end 40a extends through) that accesses the body cavity or body lumen, and wherein the inner catheter has a first profile (Fig. 3) and a second profile (col. 5, lines 24-59; i.e., profile when an instrument is positioned therethrough), wherein the first profile is smaller than the second profile (i.e., since tubing 21 without an instrument inserted through of the first profile is smaller than when expanded by the instrument being positioned therein of the second profile), wherein the inner catheter is resilient when the inner catheter is in the first profile (col. 1, lines 14-15; i.e., tubing 21 is resilient since it is the flexible eversible tubing); and 

    PNG
    media_image2.png
    200
    618
    media_image2.png
    Greyscale

Examiner’s Fig. 2
Adapted from Fig. 3 of Silverman
an instrument (i.e., instrument) placed through the inner lumen, and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument (col. 5, lines 24-59).
Claim 2. Silverman discloses the system of claim 1, wherein the inner catheter is radially unexpanded in the first profile and radially expanded in the second profile (col. 5, lines 24-59; i.e., radially expanded at least by the instrument).
Claim 3. Silverman discloses the system of claim 1, wherein the instrument comprises an endoscope (43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich (US Pub. No. 2015/0133737 A1) in view of Silverman (US Pat. No. 3,500,819).
Claim 1. Bacich discloses a system for accessing a body cavity or body lumen comprising: 
an everting catheter system comprising an inner catheter (8), an outer catheter (4), and an everting balloon (18), 
wherein the inner catheter defines an inner lumen (10) that accesses the body cavity or body lumen, wherein the inner catheter is resilient including when the inner catheter is in different profiles ([0108]; i.e., since the dilating catheter is made from the same material as everting balloon 18 and inner catheter 8 is part of the catheter system causing the dilation, see [0107]; and silicone is one of the elastomeric resilient material disclosed in instant [0075]) and 
an instrument (74) placed through the inner lumen ([0074], [0092]).
However, Bacich does not explicitly disclose that the inner catheter has a first profile and a second profile, wherein the first profile is smaller than the second profile, and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument.
	Silverman also discloses a system for accessing a body cavity or body lumen comprising an inner catheter has a first profile (Fig. 3) and a second profile (col. 5, lines 24-59; i.e., profile when an instrument is positioned therethrough), wherein the first profile is smaller than the second profile (i.e., since tubing 21 without an instrument inserted through of the first profile is smaller than when expanded by the instrument being positioned therein of the second profile), and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument (col. 5, lines 24-59; i.e., since the second profile is when an instrument is positioned in the lumen). Therefore, since both Bacich and Silverman are drawn to systems for accessing a body cavity or body lumen, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Bacich with the feature of the inner catheter has a first profile and a second profile, wherein the first profile is smaller than the second profile, and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument as disclosed by Silverman so as to close the lumen of the inner catheter prior to accessing the body cavity thereby preventing contamination.
Claim 2. Bacich in view of Silverman discloses the system of claim 1, wherein the inner catheter of Bacich in view of Silverman is radially unexpanded in the first profile and radially expanded in the second profile (col. 5, lines 24-59 of Silverman; i.e., radially expanded at least by the instrument).
Claim 3. Bacich in view of Silverman discloses the system of claim 1, wherein Bacich further discloses the instrument comprises an endoscope ([0074], [0092]).
Claim 4. Bacich in view of Silverman discloses the system of claim 1, wherein Bacich further discloses the instrument comprises a cytology brush ([0074], [0029]; i.e., since cytology brush is biopsy brush, see also [0183]).
Claim 5. Bacich in view of Silverman discloses the system of claim 1, wherein Bacich further discloses the instrument comprises an IUD inserter ([0183]; i.e., since transfer catheter 156 is used for inserting material into the uterine cavity for intrauterine insemination procedures, therefore transfer catheter 156 is capable of inserting intrauterine device).
Claim 6. Bacich in view of Silverman discloses the system of claim 1, wherein both Bacich and Silverman does not explicitly disclose that the instrument comprises a shaver. However, it is noted that Bacich further discloses that the everting balloon system being used for delivery of devices, tools, instrumentation, endoscopes, drugs, therapeutic agents, sampling devices (brushes, biopsy, and aspiration mechanisms), or combinations thereof through the inner catheter lumen to a target site ([0029]). Similarly, Silverman also disclose that the tubing 21 being capable of introducing instruments or devices therethrough (col. 4, lines 36-47). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified system of Bacich in view of Silverman with the instrument comprising a shaver since a shaver is type of sampling device and Bacich discloses sampling devices as instrument ([0029] of Bacich).
Claim 7. Bacich in view of Silverman discloses the system of claim 1, wherein Bacich further discloses that the instrument comprises an aspiration-type biopsy device ([0029], [0074]).
Claim 8. Bacich in view of Silverman discloses the system of claim 1, wherein Bacich further discloses that the everting balloon is torn at an intentional weakness (i.e., indentation or seam) in the wall of the everting balloon ([0118]), but does not explicitly disclose that the everting balloon being torn when the inner catheter is in the second profile. However, Bacich further discloses that balloon 18 is torn at a mechanical indentation or seam upon reaching a specific strain limit ([0118]). Moreover, Silverman also discloses that instruments being introduced when the bulbous portion is expanded (col. 4, line 73 until col. 5, line 3). Therefore, since Silverman discloses that the instrument being delivered when the balloon is expanded, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the everting balloon of the modified system of Bacich in view of Silverman being torn at an intentional weakness in the wall of the everting balloon when the inner catheter is in the second profile upon reaching a specific strain limit.
Claim 9. Bacich in view of Silverman discloses the system of claim 8, wherein Bacich further discloses that the intentional weakness comprises a perforation (i.e., split/tear from the mechanical indentation or seam or line).
Claim 10. Bacich in view of Silverman discloses the system of claim 8, wherein Bacich further discloses wherein the tearing of the everting balloon requires the use of a mechanical implement (i.e., sharp implement) that is active when the instrument is placed through the inner balloon lumen ([0118]).
Claim 11. Bacich discloses a system for accessing a body cavity or body lumen comprising: 
an everting catheter system comprising an inner catheter (8), an outer catheter (4), and an everting balloon (18), 
wherein the inner catheter defines an inner lumen (10) that accesses the body cavity or body lumen, wherein the inner catheter is elastomeric including when the inner catheter is in different profiles ([0108]; i.e., since the dilating catheter is made from the same material as everting balloon 18 and inner catheter 8 is part of the catheter system causing the dilation, see [0107]; and silicone is one of the elastomeric resilient material disclosed in instant [0075]) and 
an instrument (74) placed through the inner lumen ([0074], [0092]).
However, Bacich does not explicitly disclose that the inner catheter has a first profile and a second profile, wherein the first profile is smaller than the second profile, and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument.
	Silverman also discloses a system for accessing a body cavity or body lumen comprising an inner catheter has a first profile (Fig. 3) and a second profile (col. 5, lines 24-59; i.e., profile when an instrument is positioned therethrough), wherein the first profile is smaller than the second profile (i.e., since tubing 21 without an instrument inserted through of the first profile is smaller than when expanded by the instrument being positioned therein of the second profile), and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument (col. 5, lines 24-59; i.e., since the second profile is when an instrument is positioned in the lumen). Therefore, since both Bacich and Silverman are drawn to systems for accessing a body cavity or body lumen, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Bacich with the feature of the inner catheter has a first profile and a second profile, wherein the first profile is smaller than the second profile, and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument as disclosed by Silverman so as to close the lumen of the inner catheter prior to accessing the body cavity thereby preventing contamination.
Claim 12. Bacich in view of Silverman discloses the system of claim 11, wherein Bacich further discloses the instrument comprises an endoscope ([0074], [0092]).
Claim 13. Bacich in view of Silverman discloses the system of claim 11, wherein Bacich further discloses the instrument comprises a cytology brush ([0074], [0029]; i.e., since cytology brush is biopsy brush, see also [0183]).
Claim 14. Bacich in view of Silverman discloses the system of claim 11, wherein Bacich further discloses the instrument comprises an IUD inserter ([0183]; i.e., since transfer catheter 156 is used for inserting material into the uterine cavity for intrauterine insemination procedures, therefore transfer catheter 156 is capable of inserting intrauterine device).
Claim 15. Bacich in view of Silverman discloses the system of claim 11, wherein both Bacich and Silverman does not explicitly disclose that the instrument comprises a shaver. However, it is noted that Bacich further discloses that the everting balloon system being used for delivery of devices, tools, instrumentation, endoscopes, drugs, therapeutic agents, sampling devices (brushes, biopsy, and aspiration mechanisms), or combinations thereof through the inner catheter lumen to a target site ([0029]). Similarly, Silverman also disclose that the tubing 21 being capable of introducing instruments or devices therethrough (col. 4, lines 36-47). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified system of Bacich in view of Silverman with the instrument comprising a shaver since a shaver is type of sampling device and Bacich discloses sampling devices as instrument ([0029] of Bacich).
Claim 16. Bacich in view of Silverman discloses the system of claim 11, wherein Bacich further discloses that the instrument comprises an aspiration-type biopsy device ([0029], [0074]).
Claim 17. Bacich in view of Silverman discloses the system of claim 11, wherein Bacich further discloses that the everting balloon is torn at an intentional weakness (i.e., indentation or seam) in the wall of the everting balloon ([0118]), but does not explicitly disclose that the everting balloon being torn when the inner catheter is in the second profile. However, Bacich further discloses that balloon 18 is torn at a mechanical indentation or seam upon reaching a specific strain limit ([0118]). Moreover, Silverman also discloses that instruments being introduced when the bulbous portion is expanded (col. 4, line 73 until col. 5, line 3). Therefore, since Silverman discloses that the instrument being delivered when the balloon is expanded, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the everting balloon of the modified system of Bacich in view of Silverman being torn at an intentional weakness in the wall of the everting balloon when the inner catheter is in the second profile upon reaching a specific strain limit.
Claim 18. Bacich in view of Silverman discloses the system of claim 17, wherein Bacich further discloses that the intentional weakness comprises a perforation (i.e., split/tear from the mechanical indentation or seam or line).
Claim 19. Bacich in view of Silverman discloses the system of claim 17, wherein Bacich further discloses wherein the tearing of the everting balloon requires the use of a mechanical implement (i.e., sharp implement) that is active when the instrument is placed through the inner balloon lumen ([0118]).
Claim 20. Bacich discloses a method for accessing a body cavity or lumen comprising: 
inserting an everting catheter system into the body ([0029]), wherein the everting catheter system comprises an inner catheter (8) defining an inner lumen (10), an outer catheter (4), and an everting balloon (18) defining a balloon lumen, and wherein the inner catheter is in the balloon lumen (Fig. 1A); 
deploying the everting balloon out of the distal end of the everting catheter system and into the body cavity or lumen (i.e., target site) (Figs. 1C-1E), wherein deploying comprises positioning the inner catheter in the body cavity or lumen ([0068]-[0070]), wherein the inner catheter is resilient or elastomeric including when the inner catheter is in different profiles ([0108]; i.e., since the dilating catheter is made from the same material as everting balloon 18 and inner catheter 8 is part of the catheter system causing the dilation, see [0107]; and silicone is one of the elastomeric resilient material disclosed in instant [0075]);
inserting an instrument (i.e., tools or instrument) through the inner lumen ([0029]); and 
tearing the everting balloon ([0118]; i.e., upon reaching a specific strain limit).
However, Bacich does not explicitly disclose that the inner catheter has a first profile and a second profile, wherein the first profile is smaller than the second profile, and that the inner catheter has the second profile around the instrument when the instrument is inserted in the inner lumen.
Silverman also discloses a system for accessing a body cavity or body lumen comprising an inner catheter has a first profile (Fig. 3) and a second profile (col. 5, lines 24-59; i.e., profile when an instrument is positioned therethrough), wherein the first profile is smaller than the second profile (i.e., since tubing 21 without an instrument inserted through of the first profile is smaller than when expanded by the instrument being positioned therein of the second profile), and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument (col. 5, lines 24-59; i.e., since the second profile is when an instrument is positioned in the lumen). Therefore, since both Bacich and Silverman are drawn to systems for accessing a body cavity or body lumen, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Bacich with the feature of the inner catheter has a first profile and a second profile, wherein the first profile is smaller than the second profile, and wherein when the instrument is in the inner lumen, the inner catheter is in the second profile around the instrument as disclosed by Silverman so as to close the lumen of the inner catheter prior to accessing the body cavity thereby preventing contamination. Accordingly, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the method of accessing using the system of Bacich in view of Silverman with the step of positioning the inner catheter in the body cavity or lumen in a first profile that is smaller than a second profile, and that the inner catheter has the second profile around the instrument when the instrument is inserted in the inner lumen since such features are a property of the system of Bacich in view of Silverman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783